Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, line 6 from bottom, ‘a second inlet port’ should read “a third inlet port”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisinghe et al. (US 10,780,059) in view of Geist (US 6,488,666).
Regarding claims 1-2, 5, Edirisinghe discloses that, as illustrated in Figs. 1-4, an adapter (Fig. 1, the bodies of needles A-D) for extruding core-shell structures (Fig. 4D) with two needles (Figs. 3A-3B (four needles)), the adapter comprising:
Edirisinghe discloses, as shown in Figs. 3A and 3B, a first inlet port (see label of the first inlet port in attached annotated Figure I (solid arrows)) configured to pass a first inlet fluid directly to an internal male fitting and a second inlet port (see label of the second inlet port in attached annotated Figure I (dotted arrows)) configured to pass a second inlet fluid into an internal chamber via a side channel.
However, Edirisinghe does not separate the adapter into two mating pieces. In the same field of endeavor, needles, Geist discloses that, as illustrated in Figs. 3-7, 10 or 12, the adapter has the first adapter piece (Figs. 3-7, 10 or 12, item 12) and the second adapter piece (Figs. 3-7, 10 or 12, item 30).
the first adapter piece comprising:
a body having an internal threaded chamber (as shown in Fig. 10; an internal thread 25 (col. 2, lines 6-7)) with first and second opposite ends, the first opposite end comprising an open threaded end configured to couple with a female Luer fitting, and the second opposite end comprising an internal male Luer fitting (a central externally tapered male luer 23 (col. 2, line 4)), and a first inlet port configured to pass a first inlet fluid directly to the internal male Luer fitting; and
the second adapter piece comprising:
a female luer fitting (an internally tapered female luer connector 35 (col. 4, lines 31-32)) configured to couple with the open threaded end of the internal threaded chamber (as shown in Fig. 10); and 
a male Luer fitting (a central outwardly tapered conical male luer connector 39 (col. 4, lines 39-40)) configured to couple with a needle (Fig. 10, items 15 and 16 (col. 1, lines 48-49)), the male luer fitting extending coaxially from the female Luer fitting (as shown in Fig. 10). 
 Geist discloses that, the second adapter piece is reversibly connected to the first adapter piece via connection of the female Luer fitting to the internal threaded chamber (related to claim 2).
Geist discloses that, the adapter 30 was made by suitable injection molding and made from a suitable thermoplastic material (col. 5, lines 8-11) (related to claim 5).
Geist discloses the claimed invention except for the second adapter being reversed connected to the first adapter (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the second adapter for the purpose of securing locking among the first adapter, the second adapter and the needle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edirisinghe to incorporate the teachings of Geist to provide the adapter having the first adapter piece and the second adapter piece made from thermoplastic material. Doing so would be possible to prevent accidental needle sticks, as recognized by Geist (col. 6, lines 51-67 and col. 7, lines 1-13).


    PNG
    media_image1.png
    708
    492
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 3A in the teachings of Edirisinghe)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edirisinghe et al. (US 10,780,059) and Geist (US 6,488,666) applied to claim 2 above, further in view of Avneri et al (US 2016/0375223).
Regarding claim 3, the combination does not explicitly disclose an O-ring positioned between the first and the second adapter pieces. In the same field of endeavor, vessel cannulation device, Avneri discloses that, as illustrated in Fig. 1A, needle adapter 10 may include luer adapter 11, lumen 12, o-ring slots 13 and 14, …, which may optionally be an integral part of needle adapter 10 ([0106], lines 1-4). Thus, Avneri discloses an o-ring positioned between the first and the second adapter pieces.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Avneri to provide an o-ring positioned between the first and the second adapter pieces. Doing so would be possible to prevent pressure within fluid passageways from escaping around needle adapters, as recognized by Avneri ([0106]).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edirisinghe et al. (US 10,780,059) and Geist (US 6,488,666) applied to claim 1 above, further in view of Min et al (US 2010/0145265).
Regarding claim 4, the combination does not explicitly disclose Luer tube fittings reversibly connected to the first and second inlet ports. In the same field of endeavor, agent delivery catheter, Min discloses that, as illustrated in Fig. 10A, sidearm connection 206 may be a Luer connection suitable for connecting to a syringe or other medical fluid delivery apparatus ([0059], lines 12-14). 
The claimed the first and second inlet ports having Luer fittings is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with Luer tube fitting reversibly connected to the first and second inlet ports comes from Min itself.      
Min discloses the claimed invention except for Luer tube fittings reversibly connected to the first and second inlet ports (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the Luer tube fittings on the first and second inlet ports for the purpose of securing locking the Luer tube fittings on the first and second inlet ports.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisinghe et al. (US 10,780,059) in view of Geist (US 6,488,666).
Regarding claim 6, Edirisinghe discloses that, as illustrated in Figs. 1-4, a device (Fig. 3B) for extruding core-shell tubular structures (Fig. 4D), the device comprising:
a core fluid pathway (col. 20, lines 27-28 (a core region)) comprising:
	a first inlet port (as shown in Fig. 3B (also see label of the first inlet port in attached annotated Figure I (solid arrows))) on an adapter piece, configured to receive core fluid from an external source;
	a cylinder with an internal chamber (as shown in Figs. 3A-3B);
	a shell fluid pathway (col. 20, lines 28-31 (two intermediate layers and an outer layer)) comprising:
	a side channel (as shown in Fig. 3B) in the adapter piece, connected to an aperture in the internal chamber;
	a second inlet port atop the side channel (as shown in Fig. 3B (also see label of the second inlet port in attached annotated Figure I (dotted arrows)));
However, Edirisinghe does not explicitly disclose the adapter piece having the first adapter piece and the second adapter piece. Geist discloses that, as illustrated in Figs. 3-7, 10 or 12, the adapter has the first adapter piece (Figs. 3-7, 10 or 12, item 12) and the second adapter piece (Figs. 3-7, 10 or 12, item 30).
the first adapter piece comprising:
a body having an internal threaded chamber (as shown in Fig. 10; an internal thread 25 (col. 2, lines 6-7)) with first and second opposite ends, the first opposite end comprising an open threaded end configured to couple with a female Luer fitting, and the second opposite end comprising an (first) internal male Luer fitting (a central externally tapered male luer 23 (col. 2, line 4)), and a first inlet port configured to pass a first inlet fluid directly to the (first) internal male Luer fitting; and
the second adapter piece comprising:
a female luer fitting (an internally tapered female luer connector 35 (col. 4, lines 31-32)) configured to couple with the open threaded end of the internal threaded chamber (as shown in Fig. 10); and 
a (second) male Luer fitting (a central outwardly tapered conical male luer connector 39 (col. 4, lines 39-40)) configured to couple with a (shell) needle (Fig. 10, items 15 and 16 (col. 1, lines 48-49)), the (second) male luer fitting extending coaxially from the female Luer fitting (as shown in Fig. 10). 
Geist discloses that, the second adapter piece is reversibly connected to the first adapter piece via connection of the female Luer fitting to the internal threaded chamber.
Geist discloses the claimed invention except for the second adapter being reversed connected to the first adapter (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the second adapter for the purpose of securing locking among the first adapter, the second adapter and the needle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edirisinghe to incorporate the teachings of Geist to provide the adapter having the first adapter piece and the second adapter piece made from thermoplastic material. Doing so would be possible to prevent accidental needle sticks, as recognized by Geist (col. 6, lines 51-67 and col. 7, lines 1-13).
	Regarding claims 7-8, Edirisinghe discloses that, as illustrated in Figs. 3A-3B, the core needle (the first needle in Fig. 3A) comprises a core needle shaft (as shown in Fig. 3A) having an outer diameter, the shell needle (for example, the second needle in Fig. 3A) comprises a shell needle shaft (as shown in Fig. 3A) having an inner diameter that is greater than the outer diameter of the core needle shaft (as shown in Figs. 3A and 3B). The core needle shaft is positioned inside the shell needle shaft (as shown in Figs. 3A and 3B) (related to claim 8).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edirisinghe et al. (US 10,780,059) and Geist (US 6,488,666) applied to claim 6 above, further in view of Min et al (US 2010/0145265).
Regarding claims 9-11, the combination does not explicitly disclose Luer tube fittings reversibly connected to the first and second inlet ports. In the same field of endeavor, agent delivery catheter, Min discloses that, as illustrated in Fig. 10A, sidearm connection 206 may be a Luer connection suitable for connecting to a syringe or other medical fluid delivery apparatus ([0059], lines 12-14).  
The claimed the first and second inlet ports having Luer fittings (including a tube fitting or a female luer fitting) is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with Luer tube fitting reversibly connected to the first and second inlet ports comes from Min itself.      
Min discloses the claimed invention except for Luer tube fittings reversibly connected to the first and second inlet ports (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the Luer tube fittings on the first and second inlet ports for the purpose of securing locking the Luer tube fittings on the first and second inlet ports.
	Regarding claims 12-14, Edirisinghe discloses that, as illustrated in Fig. 1, a core fluid syringe (for example, Fig. 1, item syringe 1) and a shell fluid syringe (for example, Fig. 1, item syringe 2) are attended to the body of the adapter. At least one of the core region, the intermediate layer or layers and the outer layer may comprise one or more solid or liquid substances (col. 8, lines 12-14). Optionally, these substances may be a polymer (col. 8, lines 20-22). The polymers may be crosslinked, optionally after formation of the body, for example by the application of heat, ionizing radiation or other methods of curing and treating polymers known to those of skill in the art (col. 9, 15-18) (related to claims 13 and 14).
However, Edirisinghe in the combination does not explicitly disclose Luer female tube fittings (for core or shell) reversibly connected to the core fluid syringe and the shell fluid syringe. In the same field of endeavor, agent delivery catheter, Min discloses that, as illustrated in Fig. 10A, sidearm connection 206 may be a Luer connection suitable for connecting to a syringe or other medical fluid delivery apparatus ([0059], lines 12-14).  
The claimed the first and second inlet ports having Luer fittings (including a tube fitting or a female luer fitting) is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with Luer tube fitting reversibly connected to the first and second inlet ports comes from Min itself.      
Min discloses the claimed invention except for (inlet female) Luer tube fittings reversibly connected to the core fluid syringe and the shell fluid syringe (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the Luer tube fittings on the core fluid syringe and the shell fluid syringe for the purpose of securing locking the Luer tube fittings on the core fluid syringe and the shell fluid syringe.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edirisinghe et al. (US 10,780,059) and Geist (US 6,488,666) as applied to claim 6 above, further in view of Seltzer et al. (US 4,740,205).
Regarding claim 15, the combination does not explicitly disclose the device comprising a tool for removing or re-attaching the core needle to the first tapered male Luer fitting. In the same field of endeavor, a needle system, Seltzer discloses that, a tool (Fig. 3, item 34 (a hollow sleeve (col. 5, lines 19-22))) for removing or re-attaching the core needle (Fig. 3, item 16) to the first tapered male Luer fitting, the tool comprising: 
 	an elongated tubular structure (as shown in Fig. 3);
a through-hole running internally through a length of the elongated tubular structure, and enabling the tool to internally accommodate a shaft of the core needle (as shown in Fig. 3); and
notches (Figs. 3-5, item 40a) in an end (Fig. 5, item 40) of the elongated tubular structure, the notches configured to mate with and grip fins (Figs. 3-5, item 18d (arm elements (col. 4, lines 50-51))) in a hub (Fig. 5, item 18) of the core needle.     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Seltzer to provide a tool for removing or re-attaching the core needle to the first tapered male Luer fitting. Doing so would be possible to discourage users from attempting to remount the outer end cap on a used or contaminated needle for the purpose of detaching the used needle from the tube holder, as recognized by Seltzer (col. 6, lines 34-62).
  Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisinghe et al. (US 10,780,059) in view of Geist (US 6,488,666).
Regarding claim 16, Edirisinghe discloses that, as illustrated in Figs. 1-4, a device (Fig. 3B) for extruding multiple-layered concentric structures (Fig. 4D), the device comprising:
a core fluid pathway (col. 20, lines 27-28 (a core region)) comprising:
	a first inlet port (as shown in Fig. 3B) on an adapter piece, configured to receive core fluid from an external source;
	a cylinder with an internal chamber (as shown in Figs. 3A-3B);
	a shell fluid pathway (col. 20, lines 28-31 (two intermediate layers and an outer layer)) comprising:
	a side channel (as shown in Fig. 3B) in the adapter piece, connected to an aperture in the internal chamber;
	a second inlet port atop the side channel (as shown in Fig. 3B);
a third inlet port (Fig. 3B) configured to pass a third inlet fluid (see Fig. 1, item needle C (liquid 3) from Syringe 3) into the internal chamber via side channel (as shown in Fig. 3B); 
a core needle (as shown in Figs. 3A-3B);
a mid needle (as shown in Figs. 3A-3B);
a shell needle (as shown in Figs. 3A-3B).
However, Edirisinghe does not explicitly disclose the adapter piece having the first adapter piece and the second adapter piece. Geist discloses that, as illustrated in Figs. 3-7, 10 or 12, the adapter has the first adapter piece (Figs. 3-7, 10 or 12, item 12) and the second adapter piece (Figs. 3-7, 10 or 12, item 30).
the first adapter piece comprising:
a body having an internal threaded chamber (as shown in Fig. 10; an internal thread 25 (col. 2, lines 6-7)) with first and second opposite ends, the first opposite end comprising an open threaded end configured to couple with a female Luer fitting, and the second opposite end comprising an (first) internal male Luer fitting (a central externally tapered male luer 23 (col. 2, line 4)), and a first inlet port configured to pass a first inlet fluid directly to the (first) internal male Luer fitting; and
the second adapter piece comprising:
a female luer fitting (an internally tapered female luer connector 35 (col. 4, lines 31-32)) configured to couple with the open threaded end of the internal threaded chamber (as shown in Fig. 10); and 
a (second) male Luer fitting (a central outwardly tapered conical male luer connector 39 (col. 4, lines 39-40)) configured to couple with a (shell) needle (Fig. 10, items 15 and 16 (col. 1, lines 48-49)), the (second) male luer fitting extending coaxially from the female Luer fitting (as shown in Fig. 10). 
Via duplication, Geist discloses that, an additional adapter piece substantially identical to the first adapter piece and comprising:
a body having an internal threaded chamber with first and second opposite ends, the first opposite end comprising an open end configured to couple with the female Luer fitting of the second adapter piece, and the second opposite end comprising an internal male Luer fitting, and a first inlet port comprising an external female Luer fitting configured to couple with the open end of the first adapter piece; and
the third inlet port configured to pass the third inlet fluid into the internal threaded chamber via side channel; 
the core needle connected to the internal male Luer fitting of the first adapter piece;
the mid needle connected to the internal male Luer fitting of the additional adapter
piece; and
the shell needle connected to the male Luer fitting of the second adapter piece
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edirisinghe to incorporate the teachings of Geist to provide the adapter having the first adapter piece, the second adapter piece, and the additional adapter piece made from thermoplastic material. Doing so would be possible to prevent accidental needle sticks, as recognized by Geist (col. 6, lines 51-67 and col. 7, lines 1-13).
Regarding claims 17-19, Edirisinghe discloses that, as illustrated in Figs. 3A-3B, the core needle (the first needle in Fig. 3A) comprises a core needle shaft (as shown in Fig. 3A) having an outer diameter, the shell needle (for example, the second needle in Fig. 3A) comprises a shell needle shaft (as shown in Fig. 3A) having an inner diameter that is greater than the outer diameter of the core needle shaft (as shown in Figs. 3A and 3B). The core needle shaft is positioned inside the shell needle shaft (as shown in Figs. 3A and 3B) (related to claim 18).
As illustrated in Figs. 3A-3B, Edirisinghe discloses that, the device comprises at least four concentrically arranged, spaced apart hollow needles (col. 2, lines 61-63). Thus, Edirisinghe discloses that, the relative positions of the core needle shaft, the mid needle shaft, and the shell needle shaft are characterized by an offset, the offset being manually adjustable by loosening or tightening at least one connection between the first, second, and additional adapter pieces (col. 18, lines 21-) (related to claim 19).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Edirisinghe et al. (US 10,780,059) and Geist (US 6,488,666) applied to claim 16 above, further in view of Min et al (US 2010/0145265).
Regarding claim 20, Edirisinghe discloses that, as illustrated in Fig. 1, a core fluid syringe (for example, Fig. 1, item syringe 1) and a shell fluid syringe (for example, Fig. 1, item syringe 2) are attended to the body of the adapter. At least one of the core region, the intermediate layer or layers and the outer layer may comprise one or more solid or liquid substances (col. 8, lines 12-14). Optionally, these substances may be a polymer (col. 8, lines 20-22).
However, Edirisinghe in the combination does not explicitly disclose Luer female tube fittings (for core or shell) reversibly connected to the core fluid syringe and the shell fluid syringe. In the same field of endeavor, agent delivery catheter, Min discloses that, as illustrated in Fig. 10A, sidearm connection 206 may be a Luer connection suitable for connecting to a syringe or other medical fluid delivery apparatus ([0059], lines 12-14).  
The claimed the first and second inlet ports having Luer fittings (including a tube fitting or a female luer fitting) is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with Luer tube fitting reversibly connected to the first and second inlet ports comes from Min itself.      
Min discloses the claimed invention except for (inlet female) Luer tube fittings reversibly connected to the core fluid syringe and the shell fluid syringe (i.e., product by process). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the mounting of the second adapter, since it has been held that a mere reversal of working parts of a device involves only routine skill in the art.  One would have been motivated to reverse the mounting of the Luer tube fittings on the core fluid syringe and the shell fluid syringe for the purpose of securing locking the Luer tube fittings on the core fluid syringe and the shell fluid syringe.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742